                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


SYREETA ANNETTE HERRON,                                  )
                                                         )
        Plaintiff,                                       )
                                                         )
v.                                                       )               No. 1:19-cv-01034-STA-jay
                                                         )
TRENTON SPECIAL SCHOOL DISTRICT,                         )
                                                         )
        Defendant.                                       )


                           ORDER DENYING MOTION IN LIMINE


        Before the Court is Defendant’s Motion in Limine (ECF No. 62) filed on June 7, 2021

submitted in support of its position that, even if successful at trial, Plaintiff is not entitled to front

pay or back pay because of her status as an at-will employee. Plaintiff has responded in

opposition. For the following reasons, Defendant’s Motion is DENIED.

        Defendant argues that, because Plaintiff did not have an expectation of continued

employment, she could not have had a property interest in her employment, such that she would

be entitled to an award of front or back pay. Plaintiff, in turn, argues that Defendant’s motion is

an improper and untimely attempt to seek exclusion of claims which is inappropriate for a

motion in limine. On the merits of Defendant’s points, Plaintiff asserts that at-will employees

who are retaliatorily terminated can be entitled to front and back pay. The Court agrees with the

Plaintiff. First, Defendant’s motion falls plainly outside the scope of a motion in limine.             A

motion in limine is “any motion, whether made before or during trial, to exclude anticipated

prejudicial evidence before the evidence is actually offered.” Luce v. United States, 469 U.S. 38,

40 n. 2, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984). “Unlike a summary judgment motion, which is

                                                    1
designed to eliminate a trial in cases where there are no genuine issues of material fact, a motion

in limine is designed to narrow the evidentiary issues for trial and to eliminate unnecessary trial

interruptions.” Louzon v. Ford Motor Co., 718 F.3d 556, 561 (6th Cir. 2013) (quoting Bradley v.

Pittsburgh Bd. of Educ., 913 F.2d 1064, 1069 (3d Cir.1990)).           “A motion in limine is not

intended to resolve non-evidentiary matters prior to trial for in civil actions a mechanism already

exists for this purpose, the summary-judgment motion.” Id. (citations omitted).

       Defendant’s request for the Court to determine that Plaintiff is not entitled to back or

front pay is essentially a motion for summary judgment on Plaintiff’s damage claims because the

effect of granting the motion would be to totally dispose of those claims. In fact, as Plaintiff

points out, Defendant tellingly raised these arguments in its motion for summary judgment. The

Court considered those arguments in disposing of the summary judgment, a process which,

unlike the mechanism for resolving motions in limine, allows for “full development of the

evidence” and provides parties with robust procedural protections and opportunity to fully

defend claims. Louzon, 718 F.3d 556, 561-562. Furthermore, Defendant fails entirely to point to

any rules of evidence or particular evidence it wishes to exclude. Defendant instead seeks to

exclude entire claims, citing to no evidentiary basis. On this point alone, Defendant’s motion

should fail. But even considering Defendant’s argument on the merits, the Court rejects the

position that an at-will employee can never be entitled to back or front pay. See Schwartz v.

Gregori, 45 F.3d 1017, 1023 (6th Cir. 1995) (affirming district court’s judgment awarding front

pay and back pay to at-will employee in retaliatory discharge case.)          Therefore, because

Defendant’s motion is procedurally improper, Defendant’s motion is DENIED.

       IT IS SO ORDERED.




                                                2
s/ S. Thomas Anderson
S. THOMAS ANDERSON
CHIEF UNITED STATES DISTRICT COURT JUDGE

Date: June 21, 2021.




          3
